Detailed Action
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
CLAIM INTERPRETATION

The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.


Claim 1 having limitation of “an image obtaining unit”, “a restoration control unit” has/have been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it uses/they use a generic placeholder “an image obtaining unit”, “a restoration control unit” coupled with functional language without reciting sufficient structure to achieve the function.  Furthermore, the generic placeholder is not preceded by a structural modifier.

Since the claim limitation(s) invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, claim(s) has/have been interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.  


If applicant wishes to provide further explanation or dispute the examiner’s interpretation of the corresponding structure, applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office action. 

If applicant does not intend to have the claim limitation(s) treated under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112 , sixth paragraph, applicant may amend the claim(s) so that it/they will clearly not invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, or present a sufficient showing that the claim recites/recite sufficient structure, material, or acts for performing the claimed function to preclude application of 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
For more information, see MPEP § 2173 et seq. and Supplementary Examination Guidelines for Determining Compliance With 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).

Claims 2 - 10 having limitation of “the restoration control unit” has/have been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it uses/they use a generic placeholder “the restoration control unit” coupled with functional language without reciting sufficient structure to achieve the function.  Furthermore, the generic placeholder is not preceded by a structural modifier.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 2, 7 – 9 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over 
Akiyama US PGPub: US 2018/0315167 A1 Nov. 1, 2018 and in view of
Higuchi US PGPub: US 2008/0192984 A1 Aug. 14, 2008.

Regarding claims 1, 11, Akiyama discloses,

a periphery monitoring device and a non-transitory computer readable medium storing a periphery monitoring program (the camera 100 is mounted on the body of a host vehicle to capture an image of the outside of the host vehicle – paragraph 0030. The on-board camera 1710 captures an image of the surroundings of the host vehicle – paragraph 0121) comprising and for causing a computer to execute: 

an image obtaining unit configured to obtain a captured image captured by an image capturing unit provided in a vehicle so as to image an area including a road surface on periphery of the vehicle (camera 100 teaches acquisition unit for imaging – Fig. 1/100.  A plurality of images that are captured at different time point address plurality of imaging over time series – paragraph 0003. The images that are capture during vehicle movement, where images and movement is view as imaging in time series – Figures 4A – 4D, paragraphs 0049 – 0053. At the same time, imaging with vehicle movement under cold weather – Fig. 4C, paragraph 0052. Figures 4A-D teaches imaging with mud – Fig. 4A, raindrop – Fig. 4B, cloud and muddy water – Fig. 4C and ice during cold weather -Fig. 4D, all teaches that weather condition outside of the vehicle, surrounding, of the vehicle is imaged); and 

a restoration control unit configured to control (the restoration learning section 104 performs a machine learning process of restoring the state of the original vehicle image from the state of the artificial dirt image – paragraph 0031), when the captured image includes a spotted area caused by a spot on an optical system of the image capturing unit (the restoration learning section 104 performs a machine learning process of restoring the state of the original vehicle image from the state of the artificial dirt image, that is, restoring a state close to an image state from which artificial dirt is removed – paragraph 0031. The fed image must be the latest captured image among the plurality of images stored in the memory as the monitoring system would want to use the latest image in order to provide the most accurate and recent data for image restoration. The shape restoration section learned model, which is part of the outside recognition device corresponding to the restoration processing unit and further must be a part of the CPU due to controlling the restoration learning process, takes in the latest captured image and outputs a restored image – Figs. 1, 17/1700, paragraphs 0029, 0063), 

whether to execute restoration processing (the input of the negative learning image to the restoration learning section 104 is stopped, and restoration learning with the negative learning image is stopped, and if the negative learning count is lower than the target learning count “NO” at step 1208, restoration learning with the negative learning image is continued – Fig. 12/1209, 12/1210, paragraph 0097) of outputting a restored image restored from the captured image so as to simulatively reproduce a state where the optical system of the image capturing unit does not have the spot by removing the spotted area (the restoration learning section 104 performs a machine learning process of restoring the state of the original vehicle image from the state of the artificial dirt image, that is, restoring a state close to an image state from which artificial dirt is removed – paragraph 0031. These captured images in a time series since the reference discloses a monitoring system which constantly monitors whether the camera is covered in dirt – i.e., simulatively reproduce a state where the optical system of the image capturing unit does not have the spot by removing the spotted area – Fig. 8, paragraph 0082), 

but, does not disclose, according to a positional relationship between a road surface area where the road surface is captured and the spotted area in the captured image.

Hihuchi teaches, an in-vehicle running-environment recognition apparatus including an input unit for inputting an image signal from in-vehicle imaging devices for photographing external environment of a vehicle, an image processing unit for detecting a first image area by processing the image signal, the first image area having a factor which prevents recognition of the external environment (ABSTRACT, Figs. 2/17, 3/102, 3/104, paragraphs 0006, 0041).

This determination is performed based on the photographing environment recognized at the step 102, and the size and position of the area in which the halation occurs and the size and position of the area to which the water-droplet/dirt adheres (Fig. 3/104, paragraph 0064).
The position of the lane mark on the present frame is predicted using the detection results obtained up to the previous frame (Fig. 3/104, paragraph 0077). This determination is performed based on the photographing environment recognized at the step 102, and the size and position of the area in which the halation occurs and the size and position of the area to which the water-droplet/dirt adheres, reads on the claimed feature, according to a positional relationship between a road surface area where the road surface is captured and the spotted area in the captured image (paragraph 0096).

The distance between the center of the running lanes predicted from a one-side lane and the center of the vehicle becomes longer than a predetermined value, it is assumed that there is a danger of the vehicle's deviating from the lane. As a result, a warning sound is generated from the speaker and, if the vehicle steps on and deviates from the lane, the warning sound is generated from the speaker intermittently (paragraph 0108).

It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the restoration learning section 104 performs a machine learning process of restoring the state of the original vehicle image from the state of the artificial dirt image, that is, restoring a state close to an image state from which artificial dirt is removed of Akiyama (Akiyama , ABSTRACT, Figs. 1/104, 2/104, 4A – 4D, paragraph 0031) wherein the system of Akiyama, would have incorporated the determination is performed based on the photographing environment recognized at the step 102, and the size and position of the area in which the halation occurs and the size and position of the area to which the water-droplet/dirt adheres of Higuchi (Higuchi, ABSTRACT, Figs. 2/17, 3/102, 3/104, paragraphs 0041, 0096, 0108) to provide an in-vehicle image recognition processing which exhibit a higher accuracy (Higuchi, paragraphs 0005, 0007).

Regarding claim 2, Akiyama discloses,

but, does not disclose, the periphery monitoring device according to claim 1, wherein the restoration control unit is configured to prevent the execution of the restoration processing (the input of the negative learning image to the restoration learning section 104 is stopped, and restoration learning with the negative learning image is stopped, and if the negative learning count is lower than the target learning count “NO” at step 1208, restoration learning with the negative learning image is continued – Fig. 12/1209, 12/1210, paragraph 0097),

but, does not disclose, prevent the execution of the restoration processing as the spotted area is closer to a center of gravity of the road surface area in the captured image.

Hihuchi teaches, an in-vehicle running-environment recognition apparatus including an input unit for inputting an image signal from in-vehicle imaging devices for photographing external environment of a vehicle, an image processing unit for detecting a first image area by processing the image signal, the first image area having a factor which prevents recognition of the external environment (ABSTRACT, Figs. 2/17, 3/102, 3/104, paragraphs 0006, 0041).

This determination is performed based on the photographing environment recognized at the step 102, and the size and position of the area in which the halation occurs and the size and position of the area to which the water-droplet/dirt adheres (Fig. 3/104, paragraph 0064).
The position of the lane mark on the present frame is predicted using the detection results obtained up to the previous frame (Fig. 3/104, paragraph 0077). This determination is performed based on the photographing environment recognized at the step 102, and the size and position of the area in which the halation occurs and the size and position of the area to which the water-droplet/dirt adheres (paragraph 0096).

The distance between the center of the running lanes predicted from a one-side lane and the center of the vehicle becomes longer than a predetermined value, it is assumed that there is a danger of the vehicle's deviating from the lane. As a result, a warning sound is generated from the speaker and, if the vehicle steps on and deviates from the lane, the warning sound is generated from the speaker intermittently (paragraph 0108).

It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the restoration learning section 104 performs a machine learning process of restoring the state of the original vehicle image from the state of the artificial dirt image, that is, restoring a state close to an image state from which artificial dirt is removed of Akiyama (Akiyama , ABSTRACT, Figs. 1/104, 2/104, 4A – 4D, paragraph 0031) wherein the system of Akiyama, would have incorporated the determination is performed based on the photographing environment recognized at the step 102, and the size and position of the area in which the halation occurs and the size and position of the area to which the water-droplet/dirt adheres of Higuchi (Higuchi, ABSTRACT, Figs. 2/17, 3/102, 3/104, paragraphs 0041, 0096, 0108) to provide an in-vehicle image recognition processing which exhibit a higher accuracy (Higuchi, paragraphs 0005, 0007).

Regarding claim 7, Akiyama discloses,

the periphery monitoring device according to claim 1, wherein the restoration control unit is configured to execute the restoration processing using a restoration neural network pre-trained by machine learning so as to output the restored image corresponding to the captured image according to the input of the captured image (when the A image data group 114 formed of a predetermined number of such pairs is stored, it is inputted to the restoration learning section 104 – paragraph 0037).

Regarding claim 8, Akiyama discloses,

the periphery monitoring device according to claim 1, wherein the restoration control unit is configured to control whether to execute the restoration processing when substitution control for substituting at least a part of driving operation of a driver on the vehicle is executed (the dirt diagnosis process starts when the car itself has been started, and if not the process is on standby. Therefore, it is inherent that the process is automatically stopped when the car is no longer ignited and therefore when the car is in operation, including movement, the camera is capturing images – Fig. 8/800, paragraph 0082).

Regarding claim 9, Akiyama discloses all the claimed features,

but, does not disclose, the periphery monitoring device according to claim 1, wherein the restoration control unit is configured to control whether to “execute the restoration processing according to a positional relationship between a central lower area of the captured image and the spotted area on the premise that the center of gravity of the road surface area is in the central lower area of the captured image”.

Hihuchi teaches, an in-vehicle running-environment recognition apparatus including an input unit for inputting an image signal from in-vehicle imaging devices for photographing external environment of a vehicle, an image processing unit for detecting a first image area by processing the image signal, the first image area having a factor which prevents recognition of the external environment (ABSTRACT, Figs. 2/17, 3/102, 3/104, paragraphs 0006, 0041).

This determination is performed based on the photographing environment recognized at the step 102, and the size and position of the area in which the halation occurs and the size and position of the area to which the water-droplet/dirt adheres (Fig. 3/104, paragraph 0064).
The position of the lane mark on the present frame is predicted using the detection results obtained up to the previous frame (Fig. 3/104, paragraph 0077). This determination is performed based on the photographing environment recognized at the step 102, and the size and position of the area in which the halation occurs and the size and position of the area to which the water-droplet/dirt adheres (paragraph 0096).

The distance between the center of the running lanes predicted from a one-side lane and the center of the vehicle becomes longer than a predetermined value, it is assumed that there is a danger of the vehicle's deviating from the lane. As a result, a warning sound is generated from the speaker and, if the vehicle steps on and deviates from the lane, the warning sound is generated from the speaker intermittently (paragraph 0108).

It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the restoration learning section 104 performs a machine learning process of restoring the state of the original vehicle image from the state of the artificial dirt image, that is, restoring a state close to an image state from which artificial dirt is removed of Akiyama (Akiyama , ABSTRACT, Figs. 1/104, 2/104, 4A – 4D, paragraph 0031) wherein the system of Akiyama, would have incorporated the determination is performed based on the photographing environment recognized at the step 102, and the size and position of the area in which the halation occurs and the size and position of the area to which the water-droplet/dirt adheres of Higuchi (Higuchi, ABSTRACT, Figs. 2/17, 3/102, 3/104, paragraphs 0041, 0096, 0108) to provide an in-vehicle image recognition processing which exhibit a higher accuracy (Higuchi, paragraphs 0005, 0007).

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over 
Akiyama US PGPub: US 2018/0315167 A1 Nov. 1, 2018 and in view of
Higuchi US PGPub: US 2008/0192984 A1 Aug. 14, 2008 and further in view of Tamekura US PGPub: US 2016/0162740 A1 Jun. 9, 2016.

Regarding claim 10, both Akiyama and Higuchi discloses all the claimed features,

but, does not disclose, the periphery monitoring device according to claim 1, further comprising: a road surface estimation unit configured to estimate the road surface area from the captured image, wherein the restoration control unit is configured to control whether to execute the restoration processing according to a positional relationship between the road surface area estimated by the road surface estimation unit and the spotted area. 

Tamekura teaches, in-vehicle device that captures a image, and controls operation by the image recognition unit based upon the integrated detection results (ABSTRACT, Figs. 1, 2, paragraph 0008). The traveling road environment detection unit 145 detects, based upon the information pertaining to the lane mark positions and the lane mark shapes having been obtained in step S510. that the subject vehicle is currently traveling on a wet road surface. The traveling road environment detection unit 145 may detect a wet road surface by, for instance, determining an image area corresponding to the road surface based upon the information pertaining to the lane mark positions and the lane mark shapes and assuming a high luminance area detected in the road surface image area to be a puddle or an icy patch on the road surface (Fig. 11/s540, paragraph 0124).

It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the restoration learning section 104 performs a machine learning process of restoring the state of the original vehicle image from the state of the artificial dirt image, that is, restoring a state close to an image state from which artificial dirt is removed of combined Akiyama and Higuchi (Akiyama and Higuchi , ABSTRACT, Figs. 1/104, 2/104, 4A – 4D, paragraph 0031) wherein the system of Akiyama and Higuchi, would have incorporated, the traveling road environment detection unit 145 detecting the road conditions on which the vehicle is traveling of Tamekura (Tamekura, ABSTRACT, Figs. 1, 2, 11/s540, paragraph 0124) for it may be difficult to correctly detect, for instance, a combination build-up of water drops and mud mixed together, and take optimal action accordingly (Tamekura, paragraphs 0007, 0018).

Allowable Subject Matter
Claim 3 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims along withapplicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a).

The prior arts made of record and not relied upon are considered pertinent to applicants disclosure.

Maruyama US PGPub: US 2021/0566217 A1 Jul. 29, 2021.
Image restoration device and restoration model generating device, where the restored image in which the stained area is reduced in a different degree accordance with a position of the stained area in the captured image (ABSTRACT).

Fergus US PGPub: US 2015/0178591 A1 Jun. 25, 2015.
Restoring an image by removing dirt, rain or other debris from an image taken through a window (Figs. 9A – 10, paragraphs 0002, 0003, 0012).

Kida US PGub: US 2019/0041849 A1 Feb. 7, 2019.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NIMESH PATEL whose telephone number is (571)270-1228. The examiner can normally be reached Monday thru Friday: 6:30 AM - 3:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rafael Perez-Gutierrez can be reached on 571-272-7915. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NIMESH PATEL/Primary Examiner, Art Unit 2642